ESTOPINAL, J.
The issues involved herein are identical with those in Finlay Dicks & Co. Ltd. vs. Jean B. Caire et als. decided this day.
For the reasons therein assigned the preliminary writ of mandamus is rescinded and recalled and relator’s application is dismissed at their costs with the understanding that upon relator’s paying the clerk the legal charges for preparing, certifying and transmitting the record of appeal to this Court the clerk shall *155thereupon comply with his duties.
t. Where parties, sued as individuals, seek to shelter themselveá under the ’protection of Corporate rights and privileges and by virtue thereof claim exemption from personal responsibility, the onus is upon them to establish that they have become a corporation by compliance with the requirements of the law.
2. A corporation must have full and complete organization and existence as an entity, and in accordance with the law to which it owes its origin, before it can assume its franchise or enter into any kind of contract or transact any business.
3. To create corporate existence under Act No. 36 of 1888, known as the “Limited Liability Act,” there must be, at least, a substantial compliance with the provisions of the law of the State governing corporations in general and as embraced in Section 685 and 686 Rev. Sta't, as well as the same compliance with the specific provisions of the Act itself; and the burden of proving this compliance is upon those who, when sued individually, claim immunity under this act
Nov. 11, 1907.
Rehearing refused Dec. 9, 1907.